DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the word “said” is used throughout the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4-6, 13, and 15 are objected to because of the following informalities:  In line 6 of Claim 1, the term “the left and right front pneumatic brake actuators” should read –left and right front pneumatic brake actuators--, as this is the first time these brake actuators are being referenced in the claim, in line 9 of Claim 1, the term “the left and right rear pneumatic brake actuators” should read –left and right rear pneumatic brake actuators--, as this is the first time these brake actuators are being referenced in the claim, in line 17 of Claim 1, the word –the—should be inserted before the word “first” for the claim to read more clearly, in line 3 of Claim 4, the term “the pneumatic control port” should read –a pneumatic control port--, as this is the first time this term is being introduced in the claims, in line 2 of Claim 5, the term “its output” should read –an output—for the claim to read more clearly, in line 3 of Claim 5, the term “the pneumatic control port” should read –a pneumatic control port--, as this is the first time this term is being introduced in this claim string, in line 2 of Claim 6, the term “the supply line” should read –a supply line--, as this is the first time this term is being introduced in the claims, in line 3 of Claim 6, the term “the other input port” should read –an outer input port--, since this is the first time this term is being introduced in the claims,  in line 2 of Claim 13, the term “the backup mode selection valve” should read –a backup mode selection valve--, as this is the first time this term is being introduced in this claim string, in line 3 of Claim 13, the term “the select low valve” should read –a select low valve--, as this is the first time this term is being introduced in this claim string, in line 6 of Claim 15, the term “the left and right front pneumatic brake actuators” should read –left and right front pneumatic brake actuators--, as this is the first time these brake actuators are being referenced in the claim, in line 8 of Claim 15, the term “the left and right rear pneumatic brake actuators” should read –left and right rear pneumatic brake actuators--, as this is the first time these brake actuators are being referenced in the claim, and in line 13 of Claim 15, the word –the—should be inserted before the word “first” for the claim to read more clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "and optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6, and 7 of prior U.S. Patent No. 11,180,127. This is a statutory double patenting rejection.
Regarding Claim 2 of the instant application, see Claim 1 of the ‘127 patent.
Regarding Claim 3 of the instant application, see Claim 2 of the ‘127 patent.
Regarding Claim 4 of the instant application, see Claim 3 of the ‘127 patent.
Regarding Claim 5 of the instant application, see Claim 4 of the ‘127 patent.
Regarding Claim 6 of the instant application, see Claim 6 of the ‘127 patent.
Regarding Claim 7 of the instant application, see Claim 7 of the ‘127 patent.
Regarding Claim 8 of the instant application, see Claim 7 of the ‘127 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-14 of U.S. Patent No. 11,180,127. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claim 1 of the ‘127 patent discloses all the features of the instant application including:  an electronically controlled pneumatic brake system for an automotive vehicle, the system being configured to operate either under a normal brake operating mode or under a backup brake operating mode, the system comprising: at least one front axle brake module for providing
pneumatic control pressure to left and right front pneumatic brake actuators, at least one rear axle brake module for providing pneumatic control pressure to left and right rear pneumatic brake actuators;  a trailer brake interface and a coupling device for supplying air to a trailer; an air production module selectively providing air under pressure to the front and rear axle electronic brake modules via at least a
first air supply circuit and a second air supply circuit, and to a trailer circuit; 
at least two air reservoirs, respectively connected to first and second air supply circuits; and a trailer relay valve, having an output, wherein: each of the front and rear axle brake modules is controlled by an electrical control signal under the normal brake operating mode and is controlled by a pneumatic backup brake control line under the backup brake operating mode; and characterized in that the output of the trailer relay valve is connected to the trailer brake interface under the normal brake operating mode,  and the output of the trailer relay valve is connected to the pneumatic backup brake control line under the backup brake operating mode. 
	In addition, Claim 1 of the ‘127 patent also discloses a switchover auxiliary valve for connecting selectively the output of the trailer relay valve either to the trailer brake interface or to a pneumatic backup brake control line and that is controlled by at least a backup mode selection valve.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pneumatic brake system of the instant application with the switchover valve and backup mode selection valve as recited in the ‘127 patent in order to provide a better means of connecting the trailer relay valve to either the trailer brake interface or the back-up brake control line to always maintain adequate braking in the system.
	Regarding Claim 9 of the instant application, see Claim 8 of the ‘127 patent.
	Regarding Claim 10 of the instant application, see Claim 9 of the ‘127 patent.
	Regarding Claim 11 of the instant application, see Claim 10 of the ‘127 patent.
	Regarding Claim 12 of the instant application, see Claim 11 of the ‘127 patent.
	Regarding Claim 13 of the instant application, see Claim 12 of the ‘127 patent.
	Regarding Claim 14 of the instant application, see Claim 13 of the ‘127 patent.
	Regarding Claim 15 of the instant application, see Claim 14 of the ‘127 patent.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claims 1 and 15 (and their respective dependent claims), while European Patent No. EP 2794368 to Renault discloses an electronically controlled pneumatic brake system for an automotive vehicle and a vehicle comprising the pneumatic brake system, being configured to operate either under a normal brake operating mode or under a backup brake operating mode, the system comprising: at least one front axle brake module for providing pneumatic control pressure to left and right front pneumatic brake actuators, at least one rear axle brake module for providing pneumatic control pressure to left and right rear pneumatic brake actuators;  a trailer brake interface and a coupling device for supplying air to a trailer; an air production module selectively providing air under pressure to the front and rear axle electronic brake modules via at least a first air supply circuit and a second air supply circuit, and to a trailer circuit; at least two air reservoirs, respectively connected to first and second air supply circuits; and a trailer relay valve, having an output, wherein: each of the front and rear axle brake modules is controlled by an electrical control signal under the normal brake operating mode and is controlled by a pneumatic backup brake control line under the backup brake operating mode, Renault does not disclose that the output of the trailer relay valve is connected to the trailer brake interface under the normal brake operating mode and the output of the trailer relay valve is connected to the pneumatic backup brake control line under the backup brake operating mode.
In other words, Renault provides a pneumatic backup by providing a separate backup valve in his brake system rather than using the trailer relay valve as a backup means as disclosed by applicant. 
It is for this reason that applicant’s invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 6,644,758 to Stumpe, PG Publication No. 2019/0337502 to Farres et al., PG Publication No. 2020/0023820 to Van Thiel, PG Publication No. 2020/0023827 to Van Thiel, PG Publication No. 2020/0148180 to Van Thiel, PG Publication No. 2020/0361436 to Heer, PG Publication No. 2021/0122350 to Farres et al., and WO document no. 2019/210956 to Farres et al all disclose electronically controlled pneumatic brake systems similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/17/22